Bloodwokth, J.
“The court is without jurisdiction to entertain a bill of exceptions which fails to except to a final judgment. The mere fact that the record discloses a final judgment in favor of the defendant in error does not change the rule.” Southern Ry. Co. v. Floyd County, 37 Ga. App. 689, 691 (141 S. E. 497), and cit. “A hill of exceptions can not he maintained where the only exception therein is to a judgment disallowing an amendment to the answer of the defendant. This is true notwithstanding a recital in the bill of exceptions that the case proceeded to judgment in favor of the plaintiff.” Cheney v. Corbitt Motor-Truck Co., 36 Ga. App. 590 (137 S. E. 412). In tire instant case there is no exception to a final judgment, and under the rulings in the above eases, the writ of error must be and is

Dismissed.


Broyles, C. J., and Luke, J., concur.